                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


MICHAEL EYER, JESSE SALINAS, ANGEL
YANEZ,
           Plaintiffs                                    SA-17-CV-01212-JKP
-vs-
FRANCISCO ROMAN RIVERA, SR.,
PANTHER II TRANSPORTATION, INC.,
D/B/A PANTHER EXPEDITED SERVICES,
INC.; AND PRIME LOGISTICS INC.,
             Defendants




                   ORDER ON DEFENDANTS’ MOTION TO DISMISS
                       FOR FAILURE TO PROPERLY PLEAD


       Before the Court is Defendants’, Panther II Transportation, Inc. d/b/a Panther Premium

Logistics, Inc., Prime Logistics, Inc., and Francisco Roman Rivera, Sr. (hereinafter referred to as

Defendants”), Motion to Dismiss for Failure to Properly Plead. After due consideration, the

Court GRANTS this motion.

                     FACTUAL AND PROCEDURAL BACKGROUND

       This dispute arises out of an automobile accident that occurred on September 7, 2017, in

San Antonio, Texas. ECF No. 12. Plaintiff Michael Eyer was driving an Isuzu NPR, and

Plaintiffs Jesse Salinas and Angel Yanez were passengers in the vehicle. Id. Defendant Francisco

Roman Rivera, Sr. (“Defendant Rivera”) was operating a Freightliner tractor when he collided

with the rear end of the Isuzu. ECF No. 52.

       After removal to federal court, Plaintiffs filed their First Amended Complaint on August

17, 2018, in which they allege:

            Defendants breached their duties to Plaintiffs and acted in a manner that was
              negligent or negligent per se by engaging in wrongful conduct including, but not
              limited to: (a) failing to keep such a proper lookout as a person exercising
              ordinary prudence would have kept under the same or similar circumstances; (b)
              failing to control speed; (c) failing to pay proper attention; (d) failing to
              maintain a clear and reasonable distance between Defendant’s vehicle and
              Plaintiff’s vehicle; and (e) failing to control the subject vehicle so that a
              collision would not occur.

ECF No. 12. Plaintiffs also allege “each of Defendants’ acts and omissions, singularly or in

combination with others, constituted negligence and/or negligence per se that proximately and

substantially caused the occurrence made the basis of this action, and the personal injuries and

damages sustained by Plaintiffs.” Id.

        Defendants filed this motion seeking dismissal of Plaintiffs’ negligence per se cause of

action. ECF No. 52. Although Defendants styled their motion as a motion to dismiss under

Federal Rule of Civil Procedure 8, the Court will construe the motion as a request for relief under

Rule 12(c).1 The deadline to file all motions to amend or supplement pleadings was October 11,

2018. ECF Nos. 11, 35. Plaintiffs did respond to the motion and did not seek leave to amend

their complaint.

                                        STANDARD OF REVIEW

        “Rule 12(c) provides the proper authority for seeking judgment on the pleadings after the

pleadings are closed.” Channel Source Inc. v. CTI Indus. Corp., No. 3:15-CV-0271-P, 2015 WL

13118198, at *1 (N.D. Tex. Oct. 26, 2015). Rule 12(c) states “after the pleadings are closed—but

early enough not to delay the trial—a party may move for judgment on the pleadings.” Fed. R.

Civ. P. 12(c). “The standard for dismissal under Rule 12(c) is the same as that for dismissal for

failure to state a claim under [Federal Rule of Civil Procedure] 12(b)(6).” Johnson v. Johnson,



1 Federal Rule of Civil Procedure 8 outlines the general rules and requirements of pleadings. See Fed. R. Civ. P. 8.
“Rule 12(c) motions are characterized as motions for judgment on the pleadings, not motions to dismiss.” Reitz v.
City of Abilene, No 1:16-CV-0181-BL, 2017 WL 3046881, at *14 n. 6, (May 25, 2017). Motions that are generically
labeled as motions to dismiss, generally refer to Rule 12(b)(6) motions. Id.
385 F. 3d 503, 528 (5th Cir. 2004) (citing Great Plains Trust Co. v. Morgan Stanley Dean Witter

& Co., 313 F.3d 305, 313 n.8 (5th Cir 2002)). This Court will accept the facts asserted in

Plaintiff’s complaint as true and view them in the light most favorable to the Plaintiff. Johnson,

385 F.3d at 529. Dismissal under Rule 12(c) will be granted only when the Plaintiff would not be

entitled to relief under any set of facts consistent with the complaint. Id. “Thus, the inquiry

focuses on the allegations in the pleadings and not on whether the plaintiff actually has sufficient

evidence to succeed on the merits.” Ackerson v. Bean Dredging, LLC, 589 F. 3d 196, 209 (5th

Cir. 2009) (quoting Ferrer v. Chevron Corp., 484 F.3d 776, 782 (5th Cir. 2007)).

       To withstand a Rule 12(b)(6) motion to dismiss, as applied in this context, a plaintiff

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed factual

allegations” are not required, a plaintiff must state “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The contents of the pleading must provide enough detail to “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” Id.

                                           DISCUSSION

       In their First Amended Complaint, Plaintiffs assert facts to support the asserted

negligence causes of action, and then, in a conclusory fashion, allege Defendants committed

negligence per se based upon the same facts.

       Negligence per se occurs when the violation of a particular statute constitutes negligence

as a matter of law. Del Castillo v. PMI Holdings N. Am. Inc., No. 4:14-CV-03435, 2016 WL
3745953, at *5 (S.D. Tex. July 13, 2016). In pleading negligence per se, the Plaintiff must cite a

particular statute violated by the alleged conduct because “[w]ithout a citation to a statutory

provision, the Court is unable to determine whether the facts alleged state a violation of any

statute.” Id. Therefore, a Plaintiff cannot plead a cause of action for negligence per se without an

allegation that a specific statute was violated. Id.

        Here, Plaintiffs did not identify any statute that Defendants violated in connection with

the accident that forms the basis of this lawsuit. Because Plaintiffs did not cite to any specific

statute violated by Defendants alleged conduct, they failed to state a claim of negligence per se

and would not be entitled to relief under any set of facts consistent with the complaint.

                                           CONCLUSION

For the foregoing reasons, the Court GRANTS Defendants’ Motion to Dismiss for Failure to

Properly Plead. Plaintiffs’ negligence per se cause of action asserted against all Defendants is

dismissed with prejudice.

IT is so ORDERED.

SIGNED this 25th day of October, 2019.




                                        JASON PULLIAM
                                        UNITED STATES DISTRICT JUDGE
